 

 

     

 

 

Case 1:19-cv-11298-GBD Document 25__Filed.¢06i2e--PagesFort, |
i en aged
enn
{ APO
UNITED STATES DISTRICT COURT oot BATS oR
SOUTHERN DISTRICT OF NEW YORK it AUG 0 & 2020 ie . os |
PROFESSIONAL CRNA SERVICES, PLLC; _—
CLYDE D. CASIMIRO,
Plaintiffs, :
-against- : ORDER
TIVA HEALTHCARE, INC., : 19 Civ. 11298 (GBD)
Defendant. :
re ee Xx
GEORGE B. DANIELS, District Judge:
The August 20, 2020 initial conference is adjourned to December 3, 2020 at 9:30 a.m.

 

Dated: August 6, 2020
New York, New York

SO ORDERED.

EDRGBB, DANIELS

UNITED STATES DISTRICT JUDGE

 

 

 
